Case 9:19-cv-80647-WJZ Document 21-7 Entered on FLSD Docket 06/14/2019 Page 1 of 2

DECLARATION OF JAMES GRIFFITH

I, James Griffith, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, the
following:

1. I am the Director Vendor Collection Management of HSS Systems, LLC d/b/a
Orange Park SSC, which performs billing services for Palms West Hospital (the “Hospital”).

2. I am over 18, sui generis, and if called upon to do so could testify to the following
based on my review of the relevant account information or corporate knowledge acquired in the
ordinary course of my responsibilities, and based upon patient billing records maintained in the

ordinary course of business on behalf of the Hospital.

1, I have reviewed billing records for services rendered to Timothy Shaw at the
Hospital on 2019.
re Following receipt of his medical services, Shaw contacted the Hospital’s business

offices and requested an itemization of charges. In response, the Hospital’s business office
provided Mr, Shaw an itemized statements of charges, titled Itemization of Hospital Services,
dated January 25, 2019, and subsequently provided a second Itemization of Hospital Services on
January 30, 2019. The Itemizations of Hospital Services expressly state that they are not bills
and therefore do not reflect what the patient is being asked to pay. The Itemizations of Hospital
Services further state that they include the charges from the Hospital’s master list of charges, and
are provided upon request. True and correct copies of Mr. Shaw’s Itemizations of Hospital
Services sent by the Hospital’s business office are attached as Composite Exhibit 1.

3. The Itemizations of Hospital Services attached as Composite Exhibit 1 were
created and maintained in the ordinary course of business and maintained in in Mr. Shaw’s

billing file.
Case 9:19-cv-80647-WJZ Document 21-7 Entered on FLSD Docket 06/14/2019 Page 2 of 2

4, On May 8, 2019, Mr. Shaw’s account was written off by the Hospital with no
balance due. At no time was Mr. Shaw sent an invoice, a Patient Statement or other demand
seeking payment.

5. Neither the Hospital nor any party on its behalf pursued collection efforts against
Mr. Shaw, before or after May 8, 2019.

FURTHER DECLARANT SAYETH NOT.

Dated this 14 day of June, 2019.

es

JAMES GR}FFITH
